Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Roosevelt Cornell Sanders appeals the district court’s order dismissing his 28 U.S.C. § 2241 (2006) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See *792Sanders v. Federal Bureau of Prisons, No. 7:09-cv-00026-gec-mfu, 2009 WL 1917093 (W.D.Va. June 30, 2009). We deny as moot Sanders’ motions to expedite the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.